  Case 15-33714         Doc 32     Filed 02/11/19 Entered 02/11/19 07:59:28              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-33714
         NORMAN PULLIAM

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/02/2015.

         2) The plan was confirmed on 12/10/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 01/10/2019.

         6) Number of months from filing to last payment: 38.

         7) Number of months case was pending: 40.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-33714        Doc 32       Filed 02/11/19 Entered 02/11/19 07:59:28                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $20,400.00
       Less amount refunded to debtor                             $10.15

NET RECEIPTS:                                                                                   $20,389.85


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $4,000.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $920.20
    Other                                                                     $3.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,923.20

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal       Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
1ST LOANS FINANCIAL              Unsecured           1.00           NA              NA            0.00        0.00
AMERICAS FINANCIAL CHOICE        Unsecured         830.00        506.49          506.49           0.00        0.00
BANK OF AMERICA                  Unsecured         500.00           NA              NA            0.00        0.00
CHASE                            Unsecured           1.00           NA              NA            0.00        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      2,025.00       2,091.00        2,091.00           0.00        0.00
COMCAST                          Unsecured           1.00           NA              NA            0.00        0.00
COMMONWEALTH EDISON              Unsecured         474.00        683.18          683.18           0.00        0.00
HORSESHOE CASINO                 Unsecured         100.00           NA              NA            0.00        0.00
INGALLS MEMORIAL HOSPITAL        Unsecured            NA         500.00          500.00           0.00        0.00
INTERNAL REVENUE SERVICE         Priority       7,073.00       7,172.52        7,172.52      3,163.74         0.00
INTERNAL REVENUE SERVICE         Unsecured     13,700.00     17,489.05        17,489.05           0.00        0.00
INTERNAL REVENUE SERVICE         Unsecured      9,246.04            NA              NA            0.00        0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         498.00        498.24          498.24           0.00        0.00
MERCHANTS PREFERRED              Secured             0.00           NA         1,100.00        586.50       69.18
MERCHANTS PREFERRED              Unsecured      1,100.00            NA              NA            0.00        0.00
Metrosouth Medical Center        Unsecured     13,430.00     13,430.95        13,430.95           0.00        0.00
NATIONAL BANK & TRUST CO         Unsecured      1,216.00            NA              NA            0.00        0.00
NICHOLAS FINANCIAL INC           Secured       11,875.00     14,908.07        14,908.07     10,563.85    1,083.38
Northcash                        Unsecured      1,000.00            NA              NA            0.00        0.00
NORTHSIDE COMMUNITY FEDERAL      Unsecured         434.00        483.97          483.97           0.00        0.00
NORTHSIDE COMMUNITY FEDERAL      Unsecured         434.00           NA              NA            0.00        0.00
PAYDAY LOAN STORE OF IL INC      Unsecured         250.00           NA              NA            0.00        0.00
PEOPLE STATE IL                  Unsecured      5,985.00            NA              NA            0.00        0.00
PEOPLES ENERGY                   Unsecured           1.00           NA              NA            0.00        0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured         412.00        412.63          412.63           0.00        0.00
QC FINANCIAL SERVICES            Unsecured          64.00           NA              NA            0.00        0.00
QUANTUM3 GROUP LLC               Unsecured         120.00        117.00          117.00           0.00        0.00
RENT A CENTER CORP               Unsecured         300.00           NA              NA            0.00        0.00
ROLLING PLAINS                   Unsecured         500.00           NA              NA            0.00        0.00
RUSH CARD                        Unsecured         430.00           NA              NA            0.00        0.00
SOUTHWEST CREDIT SYSTEM          Unsecured      1,300.00            NA              NA            0.00        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 15-33714         Doc 32     Filed 02/11/19 Entered 02/11/19 07:59:28                     Desc Main
                                     Document Page 3 of 4



Scheduled Creditors:
Creditor                                      Claim           Claim         Claim        Principal       Int.
Name                               Class    Scheduled        Asserted      Allowed         Paid          Paid
SPEEDYRAPID CASH                Unsecured         500.00          661.25        661.25           0.00        0.00
STATE FARM                      Unsecured      4,584.85              NA            NA            0.00        0.00
STATE FARM BANK                 Unsecured           1.00             NA            NA            0.00        0.00
TCF BANK                        Unsecured         450.00             NA            NA            0.00        0.00
US DEPT OF EDUCATION            Unsecured     56,735.00       58,144.86     58,144.86            0.00        0.00


Summary of Disbursements to Creditors:
                                                              Claim            Principal                Interest
                                                            Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                      $0.00                $0.00                  $0.00
      Mortgage Arrearage                                    $0.00                $0.00                  $0.00
      Debt Secured by Vehicle                          $14,908.07           $10,563.85              $1,083.38
      All Other Secured                                 $1,100.00              $586.50                 $69.18
TOTAL SECURED:                                         $16,008.07           $11,150.35              $1,152.56

Priority Unsecured Payments:
       Domestic Support Arrearage                              $0.00              $0.00                  $0.00
       Domestic Support Ongoing                                $0.00              $0.00                  $0.00
       All Other Priority                                  $7,172.52          $3,163.74                  $0.00
TOTAL PRIORITY:                                            $7,172.52          $3,163.74                  $0.00

GENERAL UNSECURED PAYMENTS:                            $95,018.62                   $0.00                $0.00


Disbursements:

       Expenses of Administration                              $4,923.20
       Disbursements to Creditors                             $15,466.65

TOTAL DISBURSEMENTS :                                                                          $20,389.85




UST Form 101-13-FR-S (09/01/2009)
  Case 15-33714         Doc 32      Filed 02/11/19 Entered 02/11/19 07:59:28                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/11/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
